         Case 2:16-cr-00022-JHS Document 333 Filed 03/23/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     :              Date of Notice: March 23, 2021
                                             :
             vs.                             :
                                             :
TAO LI                                       :              Criminal No. 16-22-02

                            HEARING CANCELLED

               TAKE NOTICE that the above-entitled case has been set for SENTENCING in the
United States District Court, United States Courthouse, 601 Market Street, Philadelphia,
Pennsylvania, on FRIDAY MARCH 26, 2021 at 1:30 p.m. before the Honorable Joel H. Slomsky ,
VIA VIDEO.

             Video Link instructions will be forthcoming.

          ALL DEFENDANTS ARE DIRECTED TO REPORT ON THE DATE AND
TIME STATED ABOVE. IF A DEFENDANT FAILS TO APPEAR AS DIRECTED, THE
BAIL MAY BE FORFEITED AND A BENCH WARRANT ISSUED.


  INTERPRETER REQUIRED
XX THIS PROCEEDING HAS BEEN RESCHEDULED FROM, MARCH 29, 2021

                                         Very truly yours,


                                         S/ Matthew J. Higgins
                                         Matthew J. Higgins
                                         Deputy Clerk to Judge Slomsky
Notice to:
J. JOSEPH,Esq., Defense Counsel,
R. LIVERMORE, K. DRISCOLL, A.U.S.A.
U.S. Marshal
M. LOTT, Probation Office
J. Gomez, Pretrial Services
Crystal Wardlaw
